DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species I, claims 1-9, in the reply filed on August 23, 2022 is acknowledged.  

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to correct for lack of antecedent basis:

In claim 1, line 21, after “upstream of” replace “the” with “a”
In claim 8, line 4, after “wherein the reagent tanks and” delete “the”
In claim 31, line 21, after “upstream of” replace “the” with “a”


Allowable Subject Matter
4.	Claims 1-2, 4-9 and 31-37 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or fairly suggest the closed loop system as recited in independent claims 1 and 31.   Specifically, the prior art does not teach or suggest “wherein the one or more sensor is oriented in one or more plenum, wherein the one or more sensor and the one or more plenum comprise one or more pre-sensor located in a plenum upstream of a reactor, and one or more post-sensor located in a plenum downstream from the reactor” In the claimed environment.   The closest prior art to the claimed invention is Kellogg, Jr. (USPN 10,071,177 B1) and Golkowski et al. (US 2021/0023250 A1).  
Kellogg, Jr. discloses teaches a closed-loop system for generating and monitoring an antimicrobial comprising: a control sub-system (col 7, In 41-43) comprising: a controller unit (Col 7, In 41-43) a communications sub-system (Col 11, In 58-60) comprising: one or more of a wired communication mechanism and a wireless communication mechanism for connecting to an external network (Col 11, In 58-60); a sensing sub-system comprising: one or more sensor (Col 9 , In 30-36); wherein the one or more sensor is operatively connected to the control sub-system (Col 9, In35-39); a generation sub-system (Col 7, In 7-8). 
Golkowski et al. discloses a system for generating and monitoring an antimicrobial (abstract) comprising: a computational system (Para [00562]); an antimicrobial sensor (Para [0303]); and an antimicrobial generator (Para [0030]); wherein the computational system, the antimicrobial generator, and the antimicrobial sensor are operatively connected (see Para [0163], Para [0303], and Para [0562]). 
However, neither Kellogg, Jr. and Golkowski et al. do not teach or suggest “wherein the one or more sensor is oriented in one or more plenum, wherein the one or more sensor and the one or more plenum comprise one or more pre-sensor located in a plenum upstream of a reactor, and one or more post-sensor located in a plenum downstream from the reactor” In the claimed environment.   
Therefore, claims 1-2, 4-9 and 31-37 are allowable over the prior art.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799